Title: II. Sample Encipherment: The Lord’s Prayer, [18 April 1802]
From: Jefferson, Thomas
To: 


              [18 Apr. 1802]
              1st. Operation, or Original. 

1  2  3  4  5  6  7  8  9 | 1  2  3  4  5  6  7  8  9 | l
o  u  r  f  a  t  h  e  r | w  h  i  c  h  a  r  t  i | n
h  e  a  v  e  n  h  a  l | l  o  w  e  d  b  e  t  h | y
n  a  m  e  t  h  y  k  i | n  g  d  o  m  c  o  m  e | t
h  y  w  i  l  l  b  e  d | o  n  e  i  n  e  a  r  t | h
a  s  i  t  i  s  i  n  h | e  a  v  e  n  g  i  v  e | u
s  t  h  i  s  d  a  y  o | u  r  d  a  i  l  y  b  r | e
a  d  a  n  d  f  o  r  g | i  v  e  u  s  o  u  r  t | r
e  s  p  a  s  s  e  s  a | s  w  e  f  o  r  g  i  v | e
t  h  e  m  t  h  a  t  t | r  e  s  p  a  s  s  a  g | a
i  n  s  t  u  s  a  n  d | l  e  a  d  u  s  n  o  t | i
n  t  o  t  e  m  p  t  a | t  i  o  n  b  u  t  d  e | l
i  v  e  r  u  s  f  r  o | m  e  v  i  l  f  o  r  t | h
i  n  e  i  s  t  h  e  k | i  n  g  d  o  m  a  n  d | t
h  e  p  o  w  e  r  a  n | d  t  h  e  g  l  o  r  y | f
o  r  e  v  e  r  a  n  d | e  v  e  r  a  m  e  n    |
              
                
                  key of letters.	
                  8.3.1.6.9.4.7.2.5. |	
                  2.9.1.8.4.6.3.7.5. |	
                  3.
                
                
                  key of lines.	
                  1.5.2.8.7.9.6.3.4. |	
                  8.3.6.1.4.7.2.5.9. |	
                  1.
                
              
              2cd. Operation, or transcript in cypher.
              
                
                  1 
                  abountgaohnhasaetiniiho
                
                
                  5 
                  infaetlisdstueusweewmirb
                
                
                  2 
                  oueaystdshntvnersndotvxu
                
                
                  8 
                  qunkepeakenyrstntreana
                
                
                  7 
                  wunmyonedhybiaoeaapfhra
                
                
                  9 
                  psonrlidhogatdaokndnpr
                
                
                  6 
                  aqindnatnhlsdfshsmsterlbm
                
                
                  3 
                  toramwihapesoeepeofvxpu
                
                
                  4 
                  lonvxfveitinamttriovtslm
                
              
              
                
                  8 
                  tqttmrvbriaodrxovsdufvnp
                
                
                  3 
                  aostvnxueiwdevdeesaovghe
                
                
                  6 
                  rabceglorssufmlmxldrsbnot
                
                
                  1 
                  foanqubcwlnoewisrltmide
                
                
                  4 
                  besnceoieaufpdnideraediio
                
                
                  7 
                  mcednrreoaiyugsntoaoevu
                
                
                
                  2 
                  povhognarvweeientvrrsl
                
                
                  5 
                  thabcnehdmnnisoaubloga
                
                
                  9 
                  bnxurihetertvgtetdyddxm
                
                
                  1 
                  lvunythuereailhtfanffsbii
                
              
              3rd. Operation, decyphering.
              ourfatherwhichartinheavenhallowedbethynamethykingdomcomethywillbedoneinearthasitisinheavengiveusthisdayourdailybreadandforgiveusourtrespassesasweforgivethemthattrespassagainstusandleadusnotintotemptationbutdeliverusfromevilforthineisthekingdomandthepowerandthegloryforeverandeveramen.
              
              sotenfswdvlm
            